Order of the Appellate Term of the Supreme Court, First Department, entered on May 17, 1973, affirming, by a divided court, a judgment of the Civil Court, New York County, entered on November 2, 1972, unanimously reversed, on the law, without costs and without disbursements, the judgment vacated and the landlord’s petitior dismissed. Inasmuch as the paroi evidence offered did not contradict the lease *925but merely explained its background, such evidence was admissible. (4 Bender, New York Evidence, ch. 13.) Nonetheless, we believe that the Rent Stabilization Law (Local Laws, 1969, No. 16 of City of New York, § 1) adding Title YY to chapter 51 of the Administrative Code and upheld in 8200 Realty Corp. V. Lindsay (27 N Y 2d 124), applies to this tenancy and is not foreclosed by any provision of the lease or the settlement of the prior litigation between the parties. Edward Tarr, Inc. V. Phoenix Pubs. (1 A D 2d 189, affd. without opn., 1 N Y 2d 870), is not to the contrary involving, as it did, a claim for damages for violation of the provisions of the then Business Rent Law. Concur — Markewich, J. P., Kupferman and Steuer, JJ.; Nunez and Capozzoli, JJ., concur in the result. [74 Misc 2d 130.]